Case 15-15924-MLB   Doc   Filed 10/28/19   Ent. 10/28/19 13:23:26   Pg. 1 of 8
Case 15-15924-MLB   Doc   Filed 10/28/19   Ent. 10/28/19 13:23:26   Pg. 2 of 8
Case 15-15924-MLB   Doc   Filed 10/28/19   Ent. 10/28/19 13:23:26   Pg. 3 of 8
Case 15-15924-MLB   Doc   Filed 10/28/19   Ent. 10/28/19 13:23:26   Pg. 4 of 8
Case 15-15924-MLB   Doc   Filed 10/28/19   Ent. 10/28/19 13:23:26   Pg. 5 of 8
Case 15-15924-MLB   Doc   Filed 10/28/19   Ent. 10/28/19 13:23:26   Pg. 6 of 8
 1   LESLEY D. BOHLEBER (SBN 49150)
     ALDRIDGE PITE, LLP
 2   The Ogden Building
     9311 SE 36th St, Ste 100
 3   Mercer Island, WA 98040
     Telephone: (425) 644-6471
 4
     Mailing Address:
 5   4375 Jutland Drive, Suite 200
     P.O. Box 17933
 6   San Diego, CA 92177-0933
     Telephone: (858) 750-7600
 7   Facsimile: (619) 590-1385
 8   Attorneys for LOANCARE, LLC
 9

10                              UNITED STATES BANKRUPTCY COURT
11                       WESTERN DISTRICT OF WASHINGTON (SEATTLE)
12    In re                                                   Case No. 15-15924-MLB
13    RONALD EDGAR HOWELL and DEE                             Chapter 13
      LORENE SHISHIDO,
14                                                            PROOF OF SERVICE BY MAIL
                       Debtor(s).
15

16

17                   I, Bertha Y. Mora, declare that:
18                   I am employed by Aldridge Pite, LLP. My business address is: 4375 Jutland Drive,
19 Suite 200, P.O. Box 17933, San Diego, CA 92177-0933 . I am over the age of eighteen years and
20 not a party to this case.

21                   On October 28, 2019, I served the NOTICE OF MORTGAGE PAYMENT in said
22 cause by placing a true and correct copy thereof enclosed in a sealed envelope with postage thereon

23 fully prepaid in the United States Mail at San Diego, California, addressed as follows: SEE

24 ATTACHED SERVICE LIST.

25            I declare under penalty of perjury that the foregoing is true and correct.
26 Dated: October 28, 2019                                     /s/ Bertha Y. Mora
                                                               BERTHA Y. MORA
27

28



                                                        1
Case 15-15924-MLB           Doc     Filed 10/28/19      Ent. 10/28/19 13:23:26       Pg. 7 of 8
                                    SERVICE LIST
1
  DEBTOR(S)
2 (VIA U.S. MAIL)

3 Ronald Edgar Howell
  Dee Lorene Shishido
4 31707 W. Lake Ketchum Rd.
  Stanwood, WA 98292
5
  DEBTOR(S) ATTORNEY
6 (VIA ELECTRONIC NOTICE)

7 Cawood K. Bebout
  Law Office of Cawood K Bebout
8 1023 South 3rd Street
  Mount Vernon, Washington 98273
9 bebout@fidalgo.net

10 CHAPTER 13 TRUSTEE
   (VIA ELECTRONIC NOTICE)
11
   Jason Wilson-Aguilar
12 600 University St #1300
   Seattle, WA 98101
13 courtmail@seattlech13.com

14 U.S. TRUSTEE
   (VIA ELECTRONIC NOTICE)
15
   U.S. Trustee
16 Department of Justice
   700 Stewart St Ste 5103
17 Seattle, WA 98101
   USTPRegion18.SE.ECF@usdoj.gov
18

19
20

21

22

23

24

25

26

27

28



                                            2
Case 15-15924-MLB   Doc    Filed 10/28/19   Ent. 10/28/19 13:23:26   Pg. 8 of 8
